EXHIBIT 3
                                                     M&T BANK - DOCUMENTS WITHHELD AS PRIVILEGED
   Internal
 Document ID       Doc. Type     Date                From                   TO       CC             Subject          Responsiveness     Additional Information


                                                                                                                    Privileged. Legal
                                                                                                                    advice given to
                                                                                          Administrative Expenses   persons other
REV0000077     Email string    11/14/2016   Mellin, Matthew P.   Driscoll, Michael        Amendment                 than fiduciaries.


                                                                                                                    Privileged. Legal
                                                                                                                    advice given to
                                                                                          Administrative Expenses   persons other
                               8/12/2016    Mellin, Matthew P.   Driscoll, Michael        Amendment                 than fiduciaries.


                                                                                                                    Privileged. Legal
                                                                                                                    advice given to
                                                                                          Administrative Expenses   persons other
REV0000078     Draft                                                                      Amendment                 than fiduciaries.


                                                                                                                    Privileged. Legal
                                                                                                                    advice given to
                                                                                          AdminIstrative Expenses   persons other
REV0000082     Email           8/12/2016    Mellin, Matthew P.   Driscoll, Michael        Amendment                 than fiduciaries.


                                                                                                                    Privileged. Legal
                                                                                                                    advice given to
                                                                                          Adminstrative Expenses    persons other
REV0000083     Draft                                                                      Amendment                 than fiduciaries.
   Internal
 Document ID      Doc. Type     Date                From                   TO        CC             Subject            Responsiveness       Additional Information


                                                                                                                      Privileged. Legal
                                                                                                                      advice given to
                                                                                          Administrative Budget       persons other
REV0000164     Email           9/6/2018    Mellin, Matthew P.   Rizzuto Sr, Joseph        Distribution Options        than fiduciaries.
                                                                                                                                          Also, advice relates to
                                                                                                                                          potential liability and is
                                                                                                                      Privileged. Legal   within the exception to
                                                                                                                      advice given to     the lack of privilege if
                                                                                          Investments in Wilmington   persons other       advice is deemed given to
REV0000385     Email          10/21/2013   Mellin, Matthew P.   Partlow III, Ralph        Trust Mutual Funds          than fiduciaries.   fiduciaries.
                                                                                                                                          Also, advice relates to
                                                                                                                                          potential liability and is
                                                                                                                      Privileged. Legal   within the exception to
                                                                                                                      advice given to     the lack of privilege if
                                                                                          Investments in Wilmington   persons other       advice is deemed given to
REV0000409     Email           1/2/2015    Mellin, Matthew P.   Yoshida, Brian            Trust Mutual Funds          than fiduciaries.   fiduciaries.
                                                                                                                                          Also, advice relates to
                                                                                                                                          potential liability and is
                                                                                                                      Privileged. Legal   within the exception to
                                                                                                                      advice given to     the lack of privilege if
                                                                                          Investments in Wilmington   persons other       advice is deemed given to
REV0000444     Email          2/16/2015    Mellin, Matthew P.   Yoshida, Brian            Trust Mutual Funds          than fiduciaries.   fiduciaries.
                                                                                                                                          Also, advice relates to
                                                                                                                                          potential liability and is
                                                                                                                      Privileged. Legal   within the exception to
                                                                                                                      advice given to     the lack of privilege if
                                                                                          Investments in Wilmington   persons other       advice is deemed given to
REV0000445     Memorandum     2/16/2015    Mellin, Matthew P.   Yoshida, Brian            Trust Mutual Funds          than fiduciaries.   fiduciaries.
   Internal
 Document ID       Doc. Type     Date               From                   TO                   CC                    Subject             Responsiveness     Additional Information
                                                                                                                                                          Also, advice relates to
                                                                                                                                                          potential liability and is
                                                                                                                                        Privileged. Legal within the exception to
                                                                                                                                        advice given to the lack of privilege if
                                                                                                                                        persons other     advice is deemed given to
REV0000454     Email String    10/2/2017   Mellin, Matthew P.   Yoshida, Brian                              Investment Policy Statement than fiduciaries. fiduciaries.
                                                                                                                                                          Also, advice relates to
                                                                                                                                                          potential liability and is
                                                                                      Otterson, John                                                      within the exception to
                                                                                      Seivold, Stephen                                                    the lack of privilege if
                                                                Rizzuto Sr, Joseph    Glasser, Matthew                                                    advice is deemed given to
                               10/2/2017   Mellin, Matthew P.   Hoffacker, Brett      Odrobina, Ann Marie   Investment Policy Statement Privileged        fiduciaries.
                                                                                      Otterson, John
                                                                                      Seivold, Stephen
                                                                Mellin, Matthew P.    Glasser, Matthew
                               9/27/2017   Rizzuto Sr, Joseph   Hoffacker, Brett      Odrobina, Ann Marie   Investment Policy Statement Privileged
                                                                                      Otterson, John
                                                                                      Seivold, Stephen
                                                                Rizzuto Sr, Joseph    Glasser, Matthew
                               9/27/2017   Mellin, Matthew P.   Hoffacker, Brett      Odrobina, Ann Marie   Investment Policy Statement Privileged
                                                                                                                                                           Also, advice relates to
                                                                                                                                                           potential liability and is
                                                                                      Otterson, John                                                       within the exception to
                                                                                      Seivold, Stephen                                                     the lack of privilege if
                                                                Hoffacker, Brett      Glasser,Matthew                                                      advice is deemed given to
                               8/25/2017   Rizzuto Sr, Joseph   Osrobina, Ann Marie   Mellin, Matthew P.    Investment Policy Statement Privileged         fiduciaries.
                                                                                      Otterson, John
                                                                Rizzuto Sr, Joseph    Seivold, Stephen
                               8/24/2017   Hoffacker, Brett     Osrobina, Ann Marie   Glasser, Matthew      Investment Policy Statement Privileged

REV0000455     Attachment                                                                                   Investment Policy Statement Privileged

REV0000456     Draft                                                                                        Investment Policy Statement Privileged
   Internal
 Document ID       Doc. Type      Date               From                  TO                     CC                    Subject            Responsiveness        Additional Information
                                                                                                                                                              Contains reference to
                                                                                                                                                              advice from class action
REV0000458     Email            8/3/2018    Rizzuto Sr, Joseph   Mellin, Matthew P.    Odrobina, Ann Marie   Investment Policy Statement Privileged           litigation counsel.
                                                                                                                                                              Contains reference to
                                                                                                                                                              advice from class action
REV0000476     Email            8/3/2018    Rizzuto Sr, Joseph   Mellin, Matthew P.    Odrobina, Ann Marie   Investment Policy Statement Privileged           litigation counsel.
                                                                                                                                                              Also, advice relates to
                                                                                                                                                              potential liability and is
                                                                                                                                                              within the exception to
                                                                                                                                                              the lack of privilege if
                                                                                                                                                              advice is deemed given to
REV0000578     Email string     3/5/2018    Mellin, Matthew P.   Rizzuto Sr, Joseph    Odrobina, Ann Marie   SmartDollar Expenses         Privileged          fiduciaries.
                                                                 Mellin, Matthew P.
                               2/27/2018    Rizzuto Sr, Joseph   Odrobina, Ann Marie                         SmartDollar Expenses
REV0000579     Attachment                                                                                    SmartDollar Expenses         Privileged
REV0000580     Attachment                                                                                    SmartDollar Expenses         Privileged
                                                                                                                                                            Also, advice relates to
                                                                                                                                                            potential liability and is
                                                                                                                                          Privileged. Legal within the exception to
                                                                                                                                          advice given to the lack of privilege if
                                                                 Yoshida, Brian        Rizzuto Sr, Joseph    Nichols Kaster lawsuit vs.   persons other     advice is deemed given to
REV0000644     Email           12/23/2015   Mellin, Matthew P.   Ronan, Sean           Thrope, Jerrold A.    Deutsche Bank                than fiduciaries. fiduciaries.
                                                                                                             Nichols Kaster lawsuit vs.
REV0000645     Complaint                                                                                     Deutsche Bank                Attachment


                                                                                                                                          Privileged. Legal
                                                                                                                                          advice given to
                                                                 Yoshida, Brian        Rizzuto Sr, Joseph                                 persons other
REV0000676     Email           12/11/2015   Mellin, Matthew P.   Ronan, Sean           Thrope, Jerrold A.    Mutual Fund Fee Disclosure   than fiduciaries.
   Internal
 Document ID       Doc. Type     Date                From                   TO                   CC                      Subject            Responsiveness       Additional Information


                                                                                                                                           Privileged. Legal
                                                                                                                                           advice given to
                                                                                                                                           persons other
REV0000677     Draft                                                                                          Mutual Fund Fee Disclosure   than fiduciaries.


                                                                                        Odrobina, Ann Marie                                Privileged. Legal
                                                                                        Yoshida, Brian                                     advice given to
                                                                                        Ronan, Sean                                        persons other     Advice relates to response
REV0000716     Email string     2/1/2016    Mellin, Matthew P.   Rizzuto Sr, Joseph     Bowlus, Jeb           Letter from J. Marlene Smith than fiduciaries. to Nichols Kaster letters.

                               1/18/2016    Rizzuto Sr, Joseph   Mellin, Matthew P.     Odrobina, Ann Marie   Letter from J. Marlene Smith Privileged

                               1/15/2016    Rizzuto Sr, Joseph   Mellin, Matthew P.                           Letter from J. Marlene Smith Privileged

                                                                 M&T Employee Benefit
REV0000717     Letter          1/12/2016    Smith, J. Marlene    Plan Committee                               Letter from J. Marlene Smith Attachment

                                                                                                                                           Privileged. Legal
                                                                                                                                           advice given to     Also, advice relates to
                                                                                                                                           persons other       potential liability and is
                                                                                                                                           than fiduciaries    within the exception to
                                                                                                                                           in response to      the lack of privilege if
                                                                                                                                           letters sent by     advice is deemed given to
REV0000733     Memorandum      12/11/2015   Mellin, Matthew P.   Yoshida, Brian                               Class Action Lawsuits        Nichols Kaster.     fiduciaries.
   Internal
 Document ID       Doc. Type      Date               From                  TO                     CC                   Subject       Responsiveness       Additional Information

                                                                                                                                                        Advice relates to analysis
                                                                                                                                                        of potential claims against
                                                                                                                                                        M&T and affiliated
                                                                                                                                                        entities. Also, advice
                                                                                                                                                        relates to potential liability
                                                                                                                                    Privileged. Legal   and is within the exception
                                                                 Mellin, Matthew P.                                                 advice given to     to the lack of privilege if
                                                                 Odrobina, Ann Marie                                                persons other       advice is deemed given to
REV0000735     Email string    10/12/2015   Yoshida, Brian       Rizzuto Sr, Joseph                         Class Action Lawsuits   than fiduciaries.   fiduciaries.

                                                                                                                                                        Advice relates to analysis
                                                                                                                                                        of potential claims against
                                                                                                                                                        M&T and affiliated
                                                                                                                                                        entities. Also, advice
                                                                                                                                                        relates to potential liability
                                                                                                                                    Privileged. Legal   and is within the exception
                                                                 Odrobina, Ann Marie                                                advice given to     to the lack of privilege if
                                                                 Rizzuto Sr, Joseph                                                 persons other       advice is deemed given to
                               10/12/2015   Mellin, Matthew P.   Yoshida, Brian                             Class Action Lawsuits   than fiduciaries.   fiduciaries.

                                                                                                                                                        Advice relates to analysis
                                                                                                                                                        of potential claims against
                                                                                                                                                        M&T and affiliated
                                                                                                                                                        entities. Also, advice
                                                                                                                                                        relates to potential liability
                                                                                                                                    Privileged. Legal   and is within the exception
                                                                                                                                    advice given to     to the lack of privilege if
                                                                 Yoshida, Brian        Rizzuto Sr, Joseph                           persons other       advice is deemed given to
REV0000738     Email           12/11/2015   Mellin, Matthew P.   Ronan, Sean           Thrope, Jerrold A.   Class Action Lawsuits   than fiduciaries.   fiduciaries.
   Internal
 Document ID       Doc. Type     Date               From                    TO                   CC                Subject           Responsiveness       Additional Information

                                                                                                                                                        Advice relates to analysis
                                                                                                                                                        of potential claims against
                                                                                                                                                        M&T and affiliated
                                                                                                                                                        entities. Also, advice
                                                                                                                                                        relates to potential liability
                                                                                                                                    Privileged. Legal   and is within the exception
                                                                                                                                    advice given to     to the lack of privilege if
                                                                                                                                    persons other       advice is deemed given to
REV0000739     Memorandum      12/11/2015                                                               Class Action Lawsuits       than fiduciaries.   fiduciaries.

                                                                                                                                                        Advice relates to analysis
                                                                                                                                                        of potential claims against
                                                                                                                                                        M&T and affiliated
                                                                                                                                                        entities. Also, advice
                                                                                                                                                        relates to potential liability
                                                                                                                                    Privileged. Legal   and is within the exception
                                                                                                                                    advice given to     to the lack of privilege if
                                                                                                        Investments in Wilmington   persons other       advice is deemed given to
REV0000744     Memorandum      2/16/2015                                                                Trust Mutual Funds          than fiduciaries.   fiduciaries.

                                                                                                                                                         Advice relates to analysis
                                                                                                                                                         of potential claims against
                                                                                                                                                         M&T and affiliated
                                                                                                                                                         entities. Also, advice
                                                                                                                                    Advice relates to relates to potential liability
                                                                                                                                    analysis of          and is within the exception
                                                                                                                                    potential claims to the lack of privilege if
                                                                  Mellin, Matthew P.                                                against M&T and advice is deemed given to
REV0000866     Email string    8/12/2014    Odrobina, Ann Marie   Rizzuto Sr, Joseph   Yoshida, Brian   Wilmington Risk             affiliated entities. fiduciaries.
  Internal
Document ID   Doc. Type     Date               From                 TO                     CC               Subject    Responsiveness      Additional Information

                                                                                                                                           Advice relates to analysis
                                                                                                                                           of potential claims against
                                                                                                                                           M&T and affiliated
                                                                                                                                           entities. Also, advice
                                                                                                                      Advice relates to relates to potential liability
                                                                                                                      analysis of          and is within the exception
                                                                                                                      potential claims to the lack of privilege if
                                                           Odrobina, Ann Marie                                        against M&T and advice is deemed given to
                          8/11/2014   Mellin, Matthew P.   Rizzuto Sr, Joseph    Yoshida, Brian   Wilmington Risk     affiliated entities. fiduciaries.
